Citation Nr: 0424396	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for benefits administered by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and her niece


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In that decision, the RO found 
that the appellant was not entitled to VA benefits because 
her deceased spouse did not have qualifying service as a 
veteran.

In September 2003, the appellant presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the Manila RO.  A transcript of this hearing was prepared and 
associated with the claims folder.


FINDINGS OF FACT

1.  In a September 1995 decision, the RO denied basic 
eligibility for VA benefits because the appellant's deceased 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.

2.  Evidence submitted since the Board's September 1995 
decision does not bear directly and substantially upon the 
specific matter under consideration; it is cumulative of 
previously submitted evidence; and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final September 1995 RO decision 
which denied basic eligibility for VA benefits is not new and 
material; thus, the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001); 38 C.F.R. § 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

Unlike many questions subject to appellate review, the issue 
of whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for VA benefits has, by 
its very nature, an extremely narrow focus.  The RO, in a May 
2001 letter, and the November 2002 Statement of the Case 
(SOC), set forth the law and facts in a fashion that clearly 
and adequately explained the basis of its decision.

The appellant was advised that her husband's service must be 
certified as qualifying by the appropriate military 
authority.  The appellant has neither submitted nor made 
reference to any U.S. service department records which would 
tend to establish that her husband had qualifying service.  
It appears clear, therefore, that there are no outstanding 
records or other evidence that could serve to reopen the 
claim.

The Board believes that all facts relevant to determining 
whether or not the appellant's husband had qualifying service 
as a veteran have already been gathered, and that, under 
these facts, there is no basis in the law and regulations for 
providing the benefits the appellant seeks.

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive as to these 
issues, and thus, that these claims must be terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3, and cases cited therein.

II.  Analysis

The record reflects that, in April 1948, the appellant was 
awarded entitlement to benefits under the National Service 
Life Insurance Act as a surviving spouse of a veteran.  Prior 
to that decision, the RO had been notified by the U.S. Army 
that the appellant's husband had rendered service as a member 
of the Philippine Commonwealth Army serving with the Armed 
Forces of the United States.

In a December 1948 letter, the RO notified the appellant that 
she was also being awarded VA compensation benefits on the 
basis that her husband's death was related to his military 
service.

However, in December 1950, the RO was advised by the service 
department that the appellant's husband had no recognized 
guerrilla service, and that he in fact had not been a member 
of the Philippine Commonwealth Army in the service of the 
Armed Forces of the United States.

Therefore, in a letter dated in April 1951, the appellant was 
advised by the RO that her award of death compensation 
benefits was being terminated due to her husband's lack of 
verified service.  In a separate letter dated in June 1951, 
the appellant was advised that her benefits under the 
National Service Life Insurance Act were also being 
terminated.

Because the appellant did not express disagreement with these 
decisions within one year of receiving notification, the 
Board finds that RO's April 1951 and June 1951 decisions to 
terminate the appellant's benefits due to her husband's lack 
of verified service became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

The record reflects that the appellant subsequently filed new 
claims for various VA benefits on several occasions.  
However, on each of these occasions, the RO determined that 
the appellant was not eligible for VA benefits because her 
husband had no recognized guerrilla service and was not a 
member of the Philippine Commonwealth Army in the service of 
the Armed Forces of the United States.

In February 1995, the appellant once again filed to reopen 
her claims of entitlement to service connection for the cause 
of her husband's death and entitlement to benefits under the 
National Service Life Insurance Act.  

In a September 1995 letter, the RO again found that the 
appellant was not eligible for VA benefits because her 
husband had no recognized guerrilla service and was not a 
member of the Philippine Commonwealth Army in the service of 
the Armed Forces of the United States.  Because the appellant 
did not express disagreement with that decision within one 
year of receiving notification, that decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The appellant is now once again seeking to reopen her claims 
of entitlement to service connection for the cause of her 
husband's death and entitlement to benefits under the 
National Service Life Insurance Act.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2003).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2003).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e).  

In addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41 (redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 
Fed. Reg. 66,763, 66,767 (December 27, 2001)).  However, such 
service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2003).

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With respect to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla. 38 C.F.R. §§ 3.40, 3.41 (2003).  

Philippine veterans are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F. 3d 747, 749 
(Fed. Cir. 1997).  A service department determination as to 
an individual's service shall be binding and conclusive on 
VA.  This agency does not have the authority to alter the 
findings of the service department.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

At the time of the RO's September 1995 decision, the evidence 
of record included a December 1950 response from the 
Department of the Army indicating that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  

Also of record at the time of the RO's September 1995 
decision were service records and various certificates issued 
by the Philippine government, all of which purport to 
establish that the appellant's husband had qualifying service 
during World War II.  The Board notes that the information 
contained in these documents did not provide any personal 
details regarding the appellant's husband that differed from 
the information that had been provided to the Department of 
the Army prior to its December 1950 response.

Also of record at that time were affidavits signed by 
individuals who claimed to have served with the appellant's 
husband during World War II as a member of the Philippine 
Commonwealth Army in the service of the U.S. Armed Forces

Since filing to reopen her claim, the appellant has submitted 
additional service records and various certificates issued by 
the Philippine government in order to establish that her 
husband had qualifying service during World War II.  She has 
also submitted additional copies of affidavits previously 
associated with the claims folder, as well as copies of 
letters issued by the RO in regard to her initial awards of 
VA benefits in 1948.

With respect to the documents submitted by the appellant, the 
Board finds that these records are cumulative of previously 
submitted evidence, and that they do not bear directly and 
substantially upon the specific matter under consideration, 
which is whether the appellant's husband qualifies as a 
"veteran" for the purpose of entitlement to VA benefits.

Furthermore, in regard to the numerous statements submitted 
by the appellant, the Board finds that they are also 
cumulative of previously submitted evidence, and not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The record reflects that the RO noted in a recent memorandum 
that all pertinent information that was submitted by the 
appellant in regard to her husband's purported service had 
once again been sent to ARPERSCOM.

However, the service department again certified that the 
appellant's husband had no valid military service in the 
Armed Forces of the United States.  This evidence, although 
not cumulative or redundant, is adverse, and therefore, not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992) (unfavorable evidence does not 
"trigger a reopening").

In short, to date, the appellant has submitted no additional 
evidence that could serve to establish that her deceased 
husband had valid military service in the Armed Forces of the 
United States.  Therefore, the Board finds that the 
additional evidence which was submitted by the appellant as 
to this matter is merely cumulative of previously submitted 
evidence, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim of basic eligibility 
for VA benefits is not reopened.  The benefit sought on 
appeal must therefore continue to be denied.


ORDER

New and material evidence not having been received, the claim 
of basic eligibility for VA benefits is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



